Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,626,283 (Mellon hereinafter).
In re claim 1, with reference to Figs. 1-4, Mellon discloses: A food container, comprising: a front (12), a back (11), a first side (22), a second side (23), a top at top edge of 12), and a bottom (13); a food aperture (43); and a sauce receptacle (44). 


    PNG
    media_image1.png
    468
    360
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Mellon discloses the claimed invention including wherein the sauce receptacle is hingedly coupled to the back (see Fig. 4) and is configured to extend outwardly from the back.
In re claim 3, with reference to the Figs. noted above, Mellon discloses the claimed invention including wherein the sauce receptacle is hingedly coupled to the back and is configured to extend inwardly into a food aperture (due to the hinge, portions of the sauce receptacle extend inwardly into a food aperture, see Fig. 3).
In re claim 4, with reference to the Figs. noted above, Mellon discloses the claimed invention including wherein the sauce receptacle is perforated on a top edge (at 25/27) and is hingedly coupled to the back on a bottom edge (26).
In re claim 5, with reference to the Figs. noted above, Mellon discloses the claimed invention including wherein the back comprises a first top edge coupled to a second top edge via a perforation (25/27), the sauce receptacle formed by separating the perforation and forming a void between the first top edge and second top edge (column 5, lines 9-19).
In re claim 8, with reference to the Figs. noted above, Mellon discloses: A food container, comprising: a front, a back, a first side, a second side, a top, and a bottom; and a food aperture (as in re claim 1 above); wherein the back comprises a first edge and a second edge coupled by a perforation (at 25/27), the first edge and second edge forming a void therebetween to receive sauce when the perforation is broken (as in re claim 5 above).
In re claim 9, with reference to the Figs. noted above, Mellon discloses A food container, comprising: a housing comprising a food aperture (43), the housing comprising a front, a back, a first side, a second side, and a bottom; and a sauce receptacle (as in re claim 1 above), the sauce receptacle hingedly coupled to the housing (as in re claim 2 above).
In re claim 10, with reference to the Figs. noted above, Mellon discloses the claimed invention including wherein the sauce receptacle is perforated on a top edge and is hingedly coupled to the housing on a bottom edge (as in re claim 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellon as applied to claims 1 and 9 above, and further in view of US Patent No. 6,394,338 (Sluder hereinafter).
In re claims 6 and 11, with reference to the figs. noted above, Mellon discloses the claimed invention except wherein the sauce receptacle is configured to receive a sauce container.
However, Sluder discloses a portion of a housing designed to accept sauce containers (72) (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the sauce receptacle to hold either condiments directly or in a separate sauce container placed into the receptacle of Mellon as taught by Sluder for the purposes of allowing for removability and replaceability of the condiment to and from the receptacle at will during dining and/or transport of the food container.
In re claims 7 and 12, with reference to the figs. noted above, Mellon discloses the claimed invention except wherein the sauce receptacle comprises a sauce therein and a lid configured to seal the sauce in the sauce receptacle.
However, Sluder discloses a separate sauce container (72) (typically well known to include their own peelable sealing lids).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the food container of Mellon to hold a typical sauce container such as that taught by Sluder which can include a lid for the purposes of allowing for removability and replaceability of the condiment to and from the receptacle at will during dining and/or transport of the food container

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733